DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 10, we recognize that the limitations “ receiving data identifying i) a hydrophone seismic data component, ii) a vertical geophone seismic data component, and iii) a first and a second horizontal geophone seismic data component, partitioning the vertical geophone seismic data component into a first and a second vertical geophone seismic data component using a masking filter based on the first horizontal geophone seismic data component and the vertical geophone seismic data component, adaptively subtracting the first horizontal geophone seismic data component from the second vertical geophone seismic data component to obtain a first new vertical geophone seismic data component, summing the first vertical geophone seismic data component and the first new vertical geophone seismic data component to obtain a de-noised vertical geophone seismic data component, partitioning the de-noised vertical geophone seismic data component into a first and a second de-noised vertical geophone seismic data component using the masking filter based on the second horizontal geophone seismic data component and the de-noised vertical geophone seismic data component, adaptively subtracting the second horizontal geophone seismic data component from the second de-noised vertical geophone seismic data component to obtain a second new vertical geophone seismic data component, summing the first de-noised vertical geophone seismic data component and the second new vertical geophone seismic data 
          In Step 2A, Prong two, the claims additionally recite “a sensitivity of the first vertical geophone seismic data component to the first horizontal geophone seismic data component is less than a sensitivity of the second vertical geophone seismic data component to the first horizontal geophone seismic data component” and “one or more processors,” but said limitations are merely directed to insignificant data collection activity and general purpose computer for implementing the abstract idea. Furthermore, the claims do not improve the functioning of any sensors or processors. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional 
          In Step 2B, the claims additionally recite “a sensitivity of the first vertical geophone seismic data component to the first horizontal geophone seismic data component is less than a sensitivity of the second vertical geophone seismic data component to the first horizontal geophone seismic data component” and “one or more processors,” but said limitations are merely directed to data collection activity and general purpose computer for implementing the abstract idea that are well-understood, routine and conventional. As such, the additional elements do not provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Gaiser et al, US Pat No. 6,021,090 “Horizontal and vertical receiver consistent deconvolution for an ocean bottom cable.”
2) Mattocks et al., US-PGPUB 2013/0021873, “Method and device for wave fields separation in seismic data”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HYUN D PARK/Primary Examiner, Art Unit 2865